OPINION OF THE COURT
WEISSING, LOUIS, Circuit Judge.
THIS CAUSE came before me, the undersigned Judge, upon the Plaintiff/Appellee’s Motion to Dismiss Appeal on Wednesday, April 6, 1988 at 9:50 A.M. The Court having reviewed the relevant pleadings, having heard argument of counsel and being otherwise advised in the premises makes the following findings of fact and conclusions of law:
1. A Default Final Judgment in favor of Plaintiff was entered by the Trial Court in this matter of September 22, 1987.
2. The Defendant/Appellant filed a Motion to Vacate the Final Judgment pursuant to Rule 1.540, Florida Rules of Civil Procedure on December 3, 1987, which Motion was denied after hearing by Order rendered December 14, 1987.
3. The time for filing a Notice of Appeal from said Order was on or before January 13, 1988.
*1204. On December 23, 1987, Defendant/Appellant filed a Motion for Re-Hearing directed to the previously denied Motion to Vacate Final Judgment. The Motion for Re-Hearing was denied by Order rendered December 28, 1987.
5. There is no provision for seeking a re-hearing of an Order entered for denying a Motion For Relief From Judgment pursuant to Rule 1.540, FI. R. of Civ. Pr. Smith v. Weede, 433 So.2d 999 (Fla. 5th DCA 1983).
6. The filing of an unauthorized Motion for Re-Hearing does not toll the time for filing a Notice of Appeal. Intercoastal Marina Towers v. Suburban Bank, 506 So.2d 1177 (Fla. 4th DCA 1987); Ramos v. State, 456 So.2d 1297 (Fla. 2d DCA 1984); and Tacy v. Davis, 425 So.2d 603 (Fla. 4th DCA 1982).
7. On January 27, 1988, the Defendant/Appellant filed the Notice of Appeal which is the subject of the instant Motion to Dismissal Appeal.
8. This Court is without jurisdiction to entertain the Defendant/ Appellant’s appeal as the Notice of Appeal was not timely filed. Intercoastal Marina Towers, supra.
WHEREUPON, based upon the foregoing findings of fact and conclusions of law, the Plaintiff/Appellee’s Motion to Dismiss Appeal be and the same is hereby GRANTED.
DONE AND ORDERED in Chambers, Ft. Lauderdale, Broward County, Florida, this 21st day of April, 1988.